Title: Samuel L. Gouverneur to James Madison, 26 January 1833
From: Gouverneur, Samuel L.
To: Madison, James


                        
                            
                                My Dear Sir. 
                            
                            
                                
                                    NewYork
                                
                                Jany 26. 1833.
                            
                        
                        I have always understood from Mr. Monroe, that when he left this country he deposited with you, his packet of
                            papers, relating to the investigation into the conduct &c of Genl. Hamilton—which was never opened, until it was
                            returned by you to him, after his mission had terminated, and after the developement of its contents had been made from an
                            other quarter. It would be very gratifying to me, if you have any facts, within your immediate reach, respecting the
                            matter,if you would cause them at a leisure moment, to be communicated to me—The subject to which I refer, was, as you no
                            doubt know, one of great feeling & excitement subsequently between Genl. H. & Mr. M., arising from causes
                            of which I am aware, & particularly from the impression made on Genl. H. or the declaration by him of the belief,
                            that the contents of the papers referred to, were made public by Mr. M—The children of Genl. H. have always indulged a
                            feeling on this subject towards Mr. M. which renders it desirable that all the evidence in the case should be procured by
                            his family. It has occasionally been hinted to me, that in a proposed publication of the Life of Genl. H., the subject
                            might be touched, and it is equally my duty, as it would be my inclination, under such circumstances to have it in my
                            power to do full justice to the character & memory of Mr. M. on this, as on all other occasions, where either
                            might even by implication be assailed—I feel great reluctance in troubling you on the subject, but a conviction that you
                            will appreciate my motives, impels me to do so.
                        I beg leave to add the deep & increasing interest, which my family as well as myself, shall ever feel
                            in all that concerns your happiness and your fame, associated as you have been for so many years, with many topics of our
                            most interesting recollections—With affectionate remembrances to Mrs. Madison—from us all—I am with great respect
                            & veneration yr. ob. Ser
                        
                            
                                Saml L Gouverneur
                            
                        
                    